         Case 5:20-cv-00053-KS-MTP Document 10 Filed 05/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION


FRANKLIN AUGUSTO DORANTE MOLLEDA                                                 PLAINTIFF


VS.                                                  CIVIL ACTION NO. 5:20-cv-53-KS-MTP


WARDEN SHAWN R. GILLIS                                                          DEFENDANT



                                             ORDER

         This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on April 15, 2020, after referral of hearing by this

Court, no objections having been filed as to the Report and Recommendation, and the Court,

having fully reviewed the same as well as the record in this matter, and being duly advised in the

premises, finds that said Report and Recommendation should be adopted as the opinion of this

Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Motion to Dismiss [5] is granted and the

Petition for Writ of Habeas Corpus [1] is hereby dismissed with prejudice. A separate judgment

will be entered herein in accordance with this Order as required by Rule 58 of the Federal Rules

of Civil Procedure.

         SO ORDERED, this the __8th __ day of May, 2020.



                                             ___s/Keith Starrett__________________
                                             UNITED STATES DISTRICT JUDGE
